Suit by R.W. Ware against County of Seminole and others for a declaratory decree as to the amount of compensation plaintiff was entitled to under the law as a County Judge of Seminole County. From a decree, plaintiff appeals.
Judgment affirmed in part, reversed in part.
In January 1937, appellant became County Judge of Seminole County, having been previously elected to that position. A controversy arose between him and the County Commissioners as to the amount of compensation he was entitled to under the law. In December, 1947, he filed his bill of complaint in the Circuit Court praying for a declaratory decree advising whether his compensation should be paid as provided in Chapter 7333, Acts of 1917, later Section 34.21, Florida Statutes of 1941, F.S.A., or as provided in Chapter 9344, Acts of 1923, being the act creating the County Court of Seminole County and providing that the County Judge be the Judge of said County. On final hearing the chancellor found that Section 34.21, Florida Statutes 1941, was the controlling law under which appellant's compensation should be paid. This appeal is from the final decree.
Several questions are urged for adjudication but the primary one is whether the Judge of the County Court of Seminole County should be compensated under Chapter 9344, Acts of 1923 or Section 34.21, Florida Statutes 1941, F.S.A., Chapter 7333, Acts of 1917.
We think the chancellor correctly held that Section 34.21, Florida Statutes of 1941, F.S.A., was the controlling law. Appellant contends that Chapter 9344, Acts of 1923, should govern his compensation because of the following language in Section 13, "all laws and parts of laws now in force or that may hereafter be enacted applicable to County Courts generally, not inconsistent with the provisions of this act, shall be and the same are hereby made applicable to the County Court of Seminole County".
Both the acts drawn in question are general in application, and while Chapter 9344 was the controlling law when passed, when Chapter 7333, Acts of 1917, now Section 34.21, Florida Statutes 1941, F.S.A., was reenacted by Chapter 20719, Acts of 1941 and became part of the Florida Statutes of 1941, F.S.A., it then on the date it became effective, July 29, 1942, became the law on the question. To hold otherwise would mean that one legislature could bind a future legislature and interfere with the exercise of its orderly functions. That this cannot be done is too academic to discuss.
The real point here is whether Chapter 7333, Acts of 1917, Section 34.21, Florida Statutes 1941, F.S.A., went into effect as to Seminole County in 1935, when the official State census showed that it had reached the required population bracket to bring it under that act, or did it become effective in 1941 when Chapter 20719 was enacted and became effective. Section 34.21 was included in Chapter 20719 and we do not think was effective as to Seminole County until July 29, 1942, the effective date of the latter act, the reason being that Chapter 9344, establishing the County Court of Seminole County, fixed the salary of the Judge of that Court and repealed Chapter 7333, Acts of 1917 in so far as it applied to his compensation.
It follows that the decree appealed from is reversed in so far as it requires appellant's compensation to be paid under Chapter 7333, Acts of 1917, beginning in 1935. In all other respects the judgment appealed from is affirmed.
Affirmed in part, reversed in part.
CHAPMAN and HOBSON, JJ., and BROWN, Associate Justice, concur. *Page 434